                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                   Case No. 18-CR-62

BRIAN L. GANOS,
MARK F. SPINDLER,
SONAG COMPANY INC., and
NUVO CONSTRUCTION COMPANY INC.,

                      Defendants.


                                   NOTICE OF APPEARANCE


       Please take notice that plaintiff, United States of America, is now also represented by

Assistant United States Attorney Michael A. Carter.

       Dated at Milwaukee, Wisconsin, this 29th day of October, 2018.


                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                     By:     /s/ Michael A. Carter

                                             MICHAEL A. CARTER
                                             Assistant United States Attorney




       Case 2:18-cr-00062-PP-DEJ Filed 10/29/18 Page 1 of 1 Document 79
